August 28, 2015

                                     NO. 03-14-00411-CR



MANUEL RUIZ CONSTANCIO                         §                IN THE COURT OF APPEALS
                                               §
v.                                             §                 THIRD JUDICIAL DISTRICT
                                               §
THE STATE OF TEXAS                             §                SITTING AT AUSTIN, TEXAS


           MOTION FOR PRO SE ACCESS TO THE APPELLATE RECORD



To the Honorable Third Court of Appeals, now comes Manuel Ruiz Constancio and requests this
court provide me with a copy of the clerks record and reporters record so that I may prepare a
brief on my behalf.


My Current Address is: TDCJ # 01938566, Fort Stockton Unit,1536 East IH-10, Fort Stockton
TX,79735



                                            Respectfully Submitted,




                                             O
75S
                            Tosl
    787U-2547   |l|llll|l||llll|   l'l